Exhibit32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Greenworld Development, Inc. (the Company) on Form 10-Q for the period ending September 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Leo Heinl, Chief Executive and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 12, 2012 By: /s/ Leo Heinl Leo Heinl Chief Executive Officer Chief Financial Officer
